UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4301



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


KENNETH CHIPPERFIELD,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-02-523)


Submitted: January 29, 2004                 Decided:   February 9, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Philip A. Middleton, Charleston, South Carolina, for Appellant.
James Strom Thurmond, Jr., United States Attorney, Columbia, South
Carolina; Mary Gordon Baker, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kenneth Chipperfield pled guilty to conspiracy to commit

mail fraud based on his scheme to fake his own death and have his

wife collect his insurance proceeds.            After the district court

sentenced him to thirty months imprisonment, Chipperfield appealed.

His attorney has filed a brief pursuant to Anders v. California,

386 U.S. 738, 744 (1967), stating that there are no meritorious

issues for appeal, but addressing the propriety of Chipperfield’s

sentence.   Chipperfield was informed of his right to file a pro se

brief but has not done so.       Finding no reversible error, we affirm

in part and dismiss in part.

            Chipperfield’s guilty plea was knowingly and voluntarily

entered after a thorough hearing pursuant to Fed. R. Crim. P. 11.

The district court properly advised Chipperfield as to his rights,

the offense charged, and the maximum sentence for the offense. The

court also determined that there was an independent factual basis

for the plea and that the plea was not coerced or influenced by any

promises.     See North Carolina v. Alford, 400 U.S. 25, 31 (1970);

United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

            We   find   that   the   district   court   correctly   computed

Chipperfield’s offense level and properly refused to decrease his

offense level under U.S. Sentencing Guidelines Manual § 2X1.1(b)(2)

(2000), because Chipperfield and his co-conspirators had completed

all acts they believed necessary for successful completion of the


                                     - 2 -
offense.     We   further   find   that   the   district   court   correctly

determined that Chipperfield did not qualify for a departure based

on “aberrant behavior.”      See USSG § 5K2.20(5).

            Chipperfield moved for a downward departure based on the

impossibility of the scheme.       USSG § 2F1.1, comment. (n.11).        The

district court denied the motion, finding that the scheme was not

impossible and the gravity of the offense was not overstated.

Where, as here, the sentencing court was aware of its authority to

depart and declined to do so, we lack authority to review its

decision.   See United States v. Edwards, 188 F.3d 230, 238-39 (4th

Cir. 1999); United States v. Bayerle, 898 F.2d 28, 30-31 (4th Cir.

1990).   Accordingly, we dismiss this portion of the appeal.

            As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.              We therefore

affirm Chipperfield’s conviction and sentence. This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal




                                   - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                AFFIRMED IN PART;
                                                DISMISSED IN PART




                              - 4 -